PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,259,882
Issue Date: 2022 Mar 1
Application No. 16/258,517
Filing or 371(c) Date: 25 Jan 2019
Attorney Docket No. INTGP025US01 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST RECONSIDERATION OF PATENT TERM ADJUSTMENT filed March 8, 2022, filed under 37 CFR 1.705(b), requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by three hundred twenty-one (321) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by three hundred twenty-one (321) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).

Patentee asserts that the 42-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of a supplemental reply or other paper, other than a paper expressly requested by the Office or a request for continued examination submitted after a notice of allowance has been mailed, is not warranted in connection with the paper filed January 19, 2022. Petitioner asserts that the paper filed January 19, 2022 is a change of the inventor and applicant’s address and is not a paper which is considered a “failure to engage” pursuant to 37 CFR 1.704(c)(10) and MPEP § 2732. Petitioner asserts that the period of reduction for applicant delay in connection with the filing of this paper should be 0 days.
 
Petitioner’s argument has been considered and is persuasive. On October 20, 2021, a Notice of Allowance was mailed. On January 19, 2022, the issue fee was paid, and an amendment under § 1.312 requesting correction of the inventor and applicant’s address was also filed. The Office assessed a 42 day period of reduction in connection with the filing of this paper. MPEP 2732 states, in pertinent part, that a change of address is a paper which is not considered a failure to engage under 37 CFR 1.704(c)(10). Therefore, the 42-day period of reduction is removed and replaced with a zero (0) day period of reduction for applicant delay. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred twenty-one (321) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction